Citation Nr: 0622373	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a separate 10 percent rating for each ear for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1967 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted service connection for tinnitus and 
assigned a 10 percent disability evaluation; the veteran 
appealed the initial rating and sought a separate 10 percent 
rating for each ear.

Because pending litigation directly impacting the issue on 
appeal has now been resolved, the veteran's case is ready for 
a decision. 


FINDING OF FACT

The veteran's service-connected tinnitus was assigned the 
maximum rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for a separate 10 percent 
evaluation for each ear for "bilateral" tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   

Analysis

The veteran contends that his service-connected bilateral 
tinnitus requires a separate 10 percent rating for each ear.  

Effective from June 10, 1999, as amended by the Secretary, a 
10 percent disability evaluation was provided for recurrent 
tinnitus.  See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

According to a recent decision from the United States Court 
of Appeals for the Federal Circuit, Smith v. Nicholson, No. 
05-7618 (Fed. Cir. June 19, 2006), however, the preceding 
rating criteria (which was in effect when the veteran sought 
separate 10 percent evaluations in his January 2003 notice of 
disagreement) is acceptably interpreted as limiting a veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  

Therefore, the claim must be denied due to an absence of 
legal entitlement for the award sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).   


ORDER

A separate 10 percent evaluation for each ear for bilateral 
tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


